IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs April 9, 2012

             ANTHONY L. WASHINGTON v. DWIGHT BARBEE

                Appeal from the Circuit Court for Lauderdale County
                        No. 6592 Joseph Walker, Judge


                 No. W2012-01888-CCA-R3-HC - Filed May 16, 2013



        Petitioner pro se appeals the Lauderdale County Circuit Court’s denial of his petition
for habeas corpus. The petitioner contends that his conviction for first degree (felony)
murder is void because of a defect in his indictment. This issue was previously adjudicated
in one of the petitioner’s prior petitions for habeas corpus, and this court is bound by the
result reached in the prior case. The judgment of the habeas corpus court is affirmed.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which D. K ELLY
T HOMAS, J R., and J EFFREY S. B IVINS, JJ., joined.

Anthony L. Washington, pro se, appellant.

Robert E. Cooper, Jr., Attorney General and Reporter and Jeffrey D. Zentner, Assistant
Attorney General, for the appellee, Dwight Barbee.

                                         OPINION

                       FACTS AND PROCEDURAL HISTORY

       In October of 1995, the petitioner pled guilty to first degree (felony) murder and
especially aggravated robbery. He was sentenced to life in prison for the murder and to a
concurrent twenty-five years for the robbery.

       Between 2002 and 2004, the petitioner filed a brace of habeas corpus petitions, one
of which alleged that his felony murder conviction was void because the word “robbery” had
been handwritten on his indictment. Pursuant to Rule 20 of the Rules of the Court of
Criminal Appeals, this court affirmed the judgment of the habeas corpus court summarily
dismissing the petition. See Anthony L. Washington v. State of Tennessee, No.
M2004-00982-CCA-R3-HC (Tenn. Crim. App. Jan. 5, 2005).

       On August 10, 2012, the petitioner filed the present petition for habeas corpus,
alleging that his indictment for felony murder was fatally defective because it failed to
include all of the essential elements of the offense charged. On August 21, 2012, the habeas
corpus court entered an order denying the petition. A timely notice of appeal was filed. We
proceed to consider the petitioner’s claims.

                                         ANALYSIS

         This court has previously examined the issue of whether the defendant’s indictment
was so defective on its face that it failed to confer jurisdiction upon the trial court. See id.
In denying the petitioner’s second petition for habeas corpus, this court expressly held that
“it is clear the indictment is sufficient to vest jurisdiction in the convicting court.”

        Pursuant to the “law of the case” doctrine, an appellate court is generally without
authority to reconsider issues that have been decided in a prior appeal; “issues previously
litigated and decided by a court of competent jurisdiction ordinarily need not be revisited.”
State v. Jefferson, 31 S.W.3d 558, 561 (Tenn. 2000) (citing Memphis Publ’g Co. v.
Tennessee Petroleum Underground Storage Tank Bd., 975 S.W.2d 303, 306 (Tenn. 1998)).
The law of the case doctrine generally serves to “promote[] the finality and efficiency of the
judicial process, avoid[] indefinite relitigation of the same issue, foster[] consistent results
in the same litigation, and assure[] the obedience of lower courts to the decisions of appellate
courts.” Id.

       While the petitioner now advances an apparently new theory under which his
indictment should be deemed fatally defective, his claim is the same: that his felony murder
indictment was so defective on its face that it failed to confer jurisdiction on the trial court,
thus rendering his conviction void. This court’s prior decision concerning this matter is
binding and disposes of the petitioner’s claim for relief on appeal.

                                       CONCLUSION

       For the foregoing reasons, the judgment of the habeas corpus court is affirmed.

                                                     _________________________________
                                                     JOHN EVERETT WILLIAMS, JUDGE




                                               -2-